Citation Nr: 0212818	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right acromioclavicular separation.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
bunionectomy and an osteotomy of the left first metatarsal.

(The issues of entitlement to service connection for 
residuals of a right acromioclavicular separation and for 
residuals of a bunionectomy and osteotomy of the left first 
metatarsal and the issue of entitlement to a compensable 
rating for residuals of a bilateral herniorrhaphy will be 
addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
2, to December 17, 1975 and on active duty from April 1979 to 
October 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that new and material 
evidence had not been submitted to reopen claims of service 
connection for residuals of a right acromioclavicular 
separation and residuals of a bunionectomy and osteotomy of 
the left first metatarsal.  That rating decision also denied 
a compensable rating for residuals of a bilateral 
herniorrhaphy.

In December 2001, the Board remanded the case for the 
scheduling of a Travel Board hearing.  A hearing was 
scheduled for February 2002, but the letter notifying him of 
the hearing was returned as undeliverable because a 
forwarding order had expired.  Similarly, the copy of the 
December 2001 Board remand sent to the veteran was returned 
as undeliverable.  After VA became aware of the veteran's 
current address, the Board wrote to him in June 2002 and 
asked him whether he still wanted a Travel Board hearing.  
The Board informed the veteran that if he did not respond 
within 30 days, it would be assumed that he no longer wanted 
such a hearing.  The veteran did not respond.  Therefore, no 
further development with regard to a hearing is necessary.  

As stated below, the claims of service connection for 
residuals of a right acromioclavicular separation and 
residuals of a bunionectomy and osteotomy of the left first 
metatarsal are being reopened.  The Board is undertaking 
additional development on these issues of service connection 
and on the issue of a compensable rating for residuals of a 
bilateral herniorrhaphy pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewed your response to the notice, the Board 
will prepare a separate decision addressing those issues.


FINDINGS OF FACT

1.  To the extent necessary to determine whether the claims 
for service connection for residuals of a right 
acromioclavicular separation and residuals of a bunionectomy 
and an osteotomy of the left first metatarsal should be 
reopened, VA has met its duty to notify and assist the 
veteran.

2.  In a June 1983 rating decision, the RO denied service 
connection for residuals of a right acromioclavicular 
separation and residuals of a bunionectomy and osteotomy of 
the left first metatarsal, and notified the veteran; he did 
not appeal that decision.

3.  The additional evidence added to the record since June 
1983 bears directly and substantially upon the specific 
matter under consideration; is not cumulative or redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claims of service connection 
for residuals of a right acromioclavicular separation and for 
residuals of a bunionectomy and osteotomy of the left first 
metatarsal.


CONCLUSIONS OF LAW

1.  The June 1983 RO rating decision denying the claims of 
entitlement to service connection for residuals of a right 
acromioclavicular separation and residuals of a bunionectomy 
and an osteotomy of the left first metatarsal became final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
residuals of a right acromioclavicular separation.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
residuals of a bunionectomy and an osteotomy of the left 
first metatarsal.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his initial claim for VA disability 
benefits in March 1983 at which time he reported having 
injured his left foot in August 1980 and having fractured his 
right shoulder in 1980, with treatment for both at military 
facilities in Germany.  

In the June 1983 rating decision, the RO denied service 
connection for residuals of a right acromioclavicular 
separation and residuals of a bunionectomy and osteotomy of 
the left first metatarsal.  The evidence of record at that 
time was service medical records and reports of a May 1983 VA 
examination and May 1983 X-rays of the right shoulder and 
left foot.  

Service medical records, which were received by VA in April 
1983 (just a little over six months after the veteran's 
discharge), do not reflect any complaints, findings, or other 
documentation of in-service right shoulder or left foot 
injuries.  On the separation examination, the upper 
extremities were normal except for a concrete burn on the 
right elbow.  The feet were also normal.  

On a May 1983 VA examination, the veteran reported that a 
heavy drum of oil fell on his left foot in 1981 and that he 
underwent a bunionectomy in May 1983, resulting in his left 
foot feeling much better after surgery.  He also reported a 
history of a right acromioclavicular joint injury with 
current complaints of vague pain.  Physical examination 
revealed the left first metatarsophalangeal joint was stiff, 
but the veteran walked quite well.  There was minimal 
deformity of the right shoulder and good function, with no 
complaints of pain or stiffness.  

X-rays of the left foot revealed an osteotomy of the first 
metatarsal.  No gross abnormalities were otherwise noted.  
The joint spaces appeared normal and no fractures were seen.  
The impression was status post osteotomy of the first 
metatarsal.  X-rays of the right shoulder showed normal 
mineralization and no fractures or dislocations.  A 
calcification or artifact was noted in the soft tissues near 
the distal end of the clavicle.  No other abnormalities were 
noted.  The impression was artifact versus calcifications of 
tissues near the distal end of the right clavicle.  The 
clinical diagnoses included status post osteotomy of the left 
first metatarsal for a bunion with good results and status 
post right acromioclavicular separation, healed with good 
function.  

The RO notified the veteran of its decision on June 20, 1983, 
but he did not initiate an appeal.

The evidence received since the June 1983 rating decision 
includes the following: VA medical records dated from 1991 to 
2000, and a transcript of the January 2000 hearing.  

VA medical records contain a March 13, 1998, entry 
referencing a heavy object having fallen on the veteran's 
left toes, fractures, and in 1990 "OP was performed, 
implant."  On March 19, 1998, the veteran was noted to have 
had a fall, a left great toe injury, fractures pinned, and an 
implant in 1990.  Physical examination revealed that the left 
foot had a limited range of motion with mild muscle atrophy.  
The assessment was post-traumatic degenerative joint disease 
of the left foot.  On March 26, 1998, the veteran underwent a 
magnetic resonating imaging (MRI) scan of the right shoulder.  
The report contains clinical history showing that the veteran 
had a minor injury to the right shoulder, worsening pain with 
range of motion, and muscle spasm secondary to the injury in 
1981.  The clinical history section of the report reflects 
that the purpose of the MRI scan was to rule out degenerative 
joint disease and "VR" dislocation.  The impressions from 
the scan were degenerative joint disease at the right 
glenohumeral and acromioclavicular joints and supraspinatus 
tendonopathy.  X-rays of the left foot taken in September 
1999 revealed that the head of the first metatarsal was 
osteopenic, that a silastic hemiarthroplasty was present, and 
the there was no evidence of an acute injury.  The impression 
was chronic and post-operative changes of the left foot.

At the January 2000 hearing, the veteran testified that 
during service he was treated at the Army hospital in 
Heidelberg for right shoulder injuries and at the dispensary.  
He also stated that during service he injured a left toe when 
a 55-gallon drum of oil was dropped on it and that he was 
treated at the dispensary in Mannheim, Germany.  Transcript.


Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).



The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

Effective August 29, 2001, 38 C.F.R. § 3.156(a) was amended 
with regard to the definition of new and material evidence.  
However, the revised definition only applies to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,629-30 (August 29, 2001).  Because the veteran's claim was 
filed before August 29, 2001, the old definition of new and 
material evidence applies in this case.  New and material 
evidence under the old definition means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration; that is neither cumulative nor redundant; and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001).  

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of evidence presented since 
the last final disallowance of the claim, the newly presented 
evidence does not need to be probative of all of the elements 
that are required to award a claim, but instead needs to be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  For both claims, the veteran needs to present 
evidence that he has a current disability related to active 
service.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA of 2000.  See 66 Fed. 
Reg. at 45,630-32 (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The regulations 
pertaining to this claim merely implement the VCAA of 2000 
and do not provide any rights other than those provided by 
the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

The Board finds that, to the extent necessary in respect to 
an application to reopen a previously denied claim, VA has 
met its duty to notify and assist the veteran.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  Inasmuch as the claim is being reopened, any 
deficiency in this regard is harmless at this point and will 
be cured by the additional development to be undertaken by 
the Board.  

Right Shoulder Disorder

The report of the March 1998 MRI scan of the right shoulder 
is new and material evidence.  That report contains a 
clinical history showing that the veteran had muscle spasm 
secondary to an injury in 1981.  This notation is not clearly 
unenhanced information provided by the veteran.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Additionally, even 
though the report refers to an injury in 1981, whereas the 
veteran reported in March 1983 that his right shoulder 
treatment was in 1980, the veteran was still on active duty 
in 1981.  Although a medical opinion that apparently relies 
on a history given by the veteran is of low probative value, 
it does not mean that it has no probative value.  See Curry 
v. Brown, 7 Vet. App. 59 (1994).  In any event this 
additional evidence bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
Therefore, the claim of entitlement to service connection for 
residuals of a right acromioclavicular separation is 
reopened.  As noted above, the Board is undertaking 
additional development on that issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).

Left Toe Disorder

The March 19, 1998, VA treatment record is new and material 
evidence.  The veteran reported a history of a left great toe 
injury, and the assessment was post-traumatic degenerative 
joint disease of the left foot.  The veteran has consistently 
reported that his only left great toe injury was in service, 
and he underwent a left metatarsal osteotomy in March 1983, 
less than six months after service.  Although that assessment 
relied on a history given by the veteran is of low probative 
value and even though it was apparently not based on any 
review of X-rays, it does not mean that it has no probative 
value.  See Curry, 7 Vet. App. at 66; Justus, 3 Vet. App. at 
513.  This evidence reflects that the veteran has a current 
left foot disability that may be related to active service.  
This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  
Therefore, the claim of entitlement to service connection for 
residuals of a bunionectomy and an osteotomy of the left 
first metatarsal is reopened.  As previously noted, the Board 
is undertaking additional development on that issue pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).




ORDER

New and material evidence to reopen the claim for service 
connection for residuals of a right acromioclavicular 
separation having been received, the application to reopen 
the claim is granted.

New and material evidence to reopen the claim for service 
connection for residuals of a bunionectomy and an osteotomy 
of the left first metatarsal having been received, the 
application to reopen the claim is granted.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

